    Case 8:19-cv-01426-VMC-SPF Document 9 Filed 06/21/19 Page 1 of 9 PageID 59



                              UNITED STATES FEDERAL COURT
                               MIDDLE DISTRICT OF FLORIDA
                                      Tampa Division

                                CASE NO.: 8:19-cv-1426-T-33SPF

BRITTANY WILLIAMS

        Plaintiff,
vs.

DIGITAL MEDIA SOLUTIONS, LLC,

      Defendant.
________________________________/

                        DEFENDANT’S AMENDED MOTION TO DISMISS
                        AND INCORPORATED MEMORANDUM OF LAW

        Defendant, DIGITAL MEDIA SOLUTIONS, LLC, (“Digital”), by and through the

undersigned counsel, pursuant to Fed. R. Civ. P. 8 and 12(b)(6), hereby files its Amended Motion

to Dismiss and Incorporated Memorandum of Law, and requests that the Court dismiss Plaintiff’s

Complaint for failure to meet conditions precedent to filing suit and failure to state a cause of

action, and as grounds therefore states as follows:

        1.      Plaintiff filed a six (6) count Complaint in state court alleging:1

             a. Discrimination pursuant to Title VII of the Civil Rights Act of 1964 (Count I);2

             b. Retaliation pursuant to Title VII of the Civil Rights Act of 1964 (Count II);

             c. Discrimination pursuant to the Florida Civil Rights Act of 1992 (Count III);3

             d. Retaliation pursuant to the Florida Civil Rights Act of 1992 (Count IV);


1
  Defendant removed the state court action to this Court on June 12, 2019. (DE 1).
2
  Plaintiff does not specifically allege violations of Title VII of the Civil Rights Act of 1964, but
rather merely alleges violations of “Title VII.” In the context of this litigation, it is assumed that
Plaintiff is referring to Title VII of the Civil Rights Act of 1964 when referring to “Title VII.”
3
  Plaintiff does not specifically allege violations of the Florida Civil Rights Act of 1992, but rather
merely alleges violations of the “FCRA.” In the context of this litigation, it is assumed that Plaintiff
is referring to the Florida Civil Rights Act of 1992 when referring to the “FCRA.”
 Case 8:19-cv-01426-VMC-SPF Document 9 Filed 06/21/19 Page 2 of 9 PageID 60



             e. Race discrimination pursuant to 42 U.S.C. § 1981 (Count V); and,

             f. Retaliation pursuant to 42 U.S.C. § 1981 (Count VI).

(DE 1 p. 4-11).

        2.      The alleged discriminatory conduct occurred in March, 2018.

        3.      Plaintiff was required to file a charge of discrimination with the EEOC or FCHR

within 300 days, of the alleged discriminatory conduct, to wit on or before January 31, 2019, at

the latest, with respect to her Title VII claim.

        4.      Plaintiff was required to file a charge of discrimination with the EEOC or FCHR

within 365 days of the alleged discriminatory conduct, to wit on or before March 31, 2019, at the

latest, with respect to her FCRA claim.

        5.      Plaintiff makes the conclusory allegation that she “has satisfied all conditions

precedent, or they have been waived,” (DE 1 at ¶ 5), however, Plaintiff does not allege that she

filed a complaint with the Equal Employment Opportunity Commission (EEOC) or the Florida

Commission on Human Relations (FCHR) within one hundred and eighty (180) days of the alleged

discrimination or retaliation.

        6.      Defendant specifically denies that Plaintiff filed a complaint with the EEOC or

FCHR for the alleged discrimination or retaliation within the time permitted by Title VII or the

FCRA.

        7.      Plaintiff therefore bears the burden of proving that Plaintiff filed a complaint with

the EEOC or FCHR within the time permitted as a condition precedent to filing suit against

Defendant.

        8.      Under federal law in the Eleventh Circuit, Plaintiff’s counts I through IV of

Complaint should be dismissed with prejudice pursuant to Fed. R. Civ. P. 12(b)(6) unless Plaintiff



                                                   -2-
 Case 8:19-cv-01426-VMC-SPF Document 9 Filed 06/21/19 Page 3 of 9 PageID 61



can prove that she filed a complaint with the EEOC or FCHR within the time permitted following

the alleged discrimination or retaliation by Defendant.

       9.        Additionally, Plaintiff has failed to allege facts sufficient to state a claim for

discrimination or retaliation under 42 U.S.C. § 1981 as required by Fed. R. Civ. P. 8.

       10.       Plaintiff has made only conclusory allegations and has not alleged sufficient facts

to allege that she is entitled to relief under 42 U.S.C. § 1981.

       11.       Accordingly, Count V and VI of Plaintiff’s Complaint should be dismissed for

failure to state a cause of action pursuant to Fed. R. Civ. P. 8 and 12(b)(6).

       12.       Defendant has been required to retain and pay the undersigned counsel in the

defense of this action.

       WHEREFORE, Defendant requests that the Court enter an Order:

       (1) dismissing counts I through IV of Plaintiff’s Complaint for failure to state a cause of

             action with prejudice pursuant to Fed. R. Civ. P. 12(b)(6) by failing to satisfy conditions

             precedent to filing suit;

       (2) dismissing Counts V and VI for failure to state a cause of action pursuant to Fed. R.

             Civ. P. 8 and 12(b)(6);

       (3) awarding Defendant its reasonable attorney’s fees and costs; and,

       (4) granting Defendant such other and further relief as the Court deems just and proper.

                                    MEMORANDUM OF LAW

       1. Standard of Review

       Under Fed. R. Civ. P. 8, a plaintiff's complaint must provide "a short and plain statement

of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). On a motion to

dismiss under Fed. R. Civ. P. 12(b)(6), the Court views the complaint in a light most favorable to



                                                   -3-
 Case 8:19-cv-01426-VMC-SPF Document 9 Filed 06/21/19 Page 4 of 9 PageID 62



the plaintiff and "accept[s] as true all of the factual allegations contained in the complaint."

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-

56 (2007)). Unlike factual allegations, legal conclusions are not given the same presumption of

truth. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although a plaintiff is not required to provide

"detailed factual allegations," the complaint must include "more than labels and conclusions."

Twombly, 550, U.S. at 555. Mere conclusions and "formulaic recitation[s] of a cause of action's

elements" cannot withstand a motion to dismiss. Id.

     Consistent with these principles, courts apply a two-pronged approach when considering a

motion to dismiss. Am. Dental Ass'n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010). The

court will first "eliminate any allegations in the complaint that are merely legal conclusions." Id.

Next, the court will determine whether the factual allegations, assumed as true, "plausibly give rise

to an entitlement to relief." Id. A plaintiff is required to plead "enough facts to state a claim to

relief that is plausible on its face." Twombly, 550 U.S. at 570. "Factual allegations must be enough

to raise a right to relief above the speculative level on the assumption that all of the complaint's

allegations are true." Id. at 555. A plaintiff must allege facts that show more than a "mere

possibility of misconduct;" she must "nudge" her claim "across the line from conceivable to

plausible." Iqbal, 556 U.S. at 679, 683 (quoting Twombly, 550 U.S. at 570).

       2. Plaintiff’s Title VII and FCRA Claims Should Be Dismissed Because Plaintiff
          Has Failed to Satisfy Conditions Precedent to Filing Suit

        A plaintiff must first exhaust their administrative remedies before filing suit under Title

VII of the Civil Rights Act of 1964 ("Title VII") or the Florida Civil Rights Act of 1992 (FCRA).

Pedrioli v. Barry Univ., Inc. (M.D. Fla., 2018) (citing Wilkerson v. Grinnell Corp., 270 F.3d 1314,

1317 (11th Cir. 2001) and Fla. Stat. § 760.11(1)). In Florida, a discrimination charge must be filed

by the plaintiff with the EEOC or FCHR within 300 days of the alleged discriminatory act for


                                                 -4-
    Case 8:19-cv-01426-VMC-SPF Document 9 Filed 06/21/19 Page 5 of 9 PageID 63



claims under Title VII, and 365 days for claims under the FCRA. Id. (citing Thomas v. Florida

Power and Light Co., 764 F.2d 768 (11th Cir. 1985) and 2 U.S.C. § 2000e-5(e)(1)).

        In the present case, upon information and belief, Plaintiff did not file a claim with the

EEOC or FCHR at all, let alone within the time prescribed under federal and Florida law.4 Based

on the foregoing, Counts I through IV of Plaintiff’s Complaint should be dismissed after giving

Plaintiff the opportunity to make a showing that she satisfied conditions precedent to filing suit

under Title VII and/or the FCRA. If Plaintiff fails to make a showing, the Court is obligated to

dismiss counts I through IV of the Complaint with prejudice for failure to state a cause of action

under Fed. R. Civ. P. 12(b)(6).

        3. Plaintiff’s Claims Under 42 U.S.C. § 1981 Should Be Dismissed Because Plaintiff
           has Failed to Allege Sufficient Facts to Show Plaintiff is Entitled to Relief

        a. Discrimination

        To establish a prima facie case of discrimination under 42 U.S.C. § 1981, a plaintiff must

plead factual, non-conclusory, allegations to demonstrate that: (1) the plaintiff is a member of a

racial minority, (2) the defendant intended to discriminate against the plaintiff on the basis of race;

and, (3) the discrimination concerned one or more of the activities in the statute. Baker v. Kelly

Smith, LLC, 977 F.Supp.2d 1231 (M.D. Fla., 2013)(citing Kinnon v. Arcoub, Gopman &

Associates, Inc., 490 F.3d 886, 891 (11th Cir.2007)).

        In the present case, Defendant concedes that Plaintiff is a member of a racial minority,

however Plaintiff has not alleged sufficient facts to establish any nexus between her termination

and her status as a racial minority. Specifically, Plaintiff has failed to allege sufficient facts that, if




4
  If Plaintiff did file such a claim, Defendant has received no notice of it. Because the EEOC or
FCHR is required to send notice to an employer when a charge of discrimination is filed, Defendant
reasonably believes that no such charge was filed by Plaintiff.
                                                    -5-
 Case 8:19-cv-01426-VMC-SPF Document 9 Filed 06/21/19 Page 6 of 9 PageID 64



true, would show that Defendant intended to discriminate against Plaintiff on the basis of her race,

or that the alleged discrimination concerned one or more activities in the statute. Rather, Plaintiff

asserts merely that she was told she could continue her training on March 29, 2018, by Defendant’s

HR Department, and that despite these assurances, “Defendant’s supervisor forcibly grabbed

Plaintiff’s belongings and demanded that she leave the premises when he learned that her training

had been rescheduled.” (DE 1 at ¶¶ 24-25). Plaintiff does not cite any concrete evidence that the

supervisor’s actions were in any way related to Plaintiff’s race, rather, Plaintiff makes the ipse

dixit argument that the supervisor’s actions must have been related to Plaintiff’s race based on her

“information and belief” that other non-African Americans did not receive this same treatment.

(Id. at ¶ 26).

        Indeed, the only allegations that even come close the meeting the pleading standard of Fed.

R. Civ. P. 8 are contained in Paragraphs 29 and 30 of the Complaint, where Plaintiff alleges that

she questioned why she was being terminated and told Defendant’s supervisor (who Plaintiff

believes is Hispanic) that another similarly situated Hispanic employee was allowed to work for

Defendant after the employee missed training. (DE 1 ¶¶ 29-30). According to Plaintiff, the

supervisor allegedly told Plaintiff “that she was not that [H]ispanic employee, that Plaintiff, was

not [H]ispanic, and that she was terminated.” These conclusory allegations are precisely the sort

of vague allegations that do not pass the legal standard under Fed. R. Civ. P. 8. By Plaintiff’s own

admission: (1) it is true that Plaintiff is not the Hispanic employee the supervisor was allegedly

referring to; (2) it is true that Plaintiff is not Hispanic; and, (3) it is true that Plaintiff was

terminated. At most, Plaintiff has alleged that Defendant’s supervisor made three true statements.

Plaintiff has not, however, alleged sufficient facts to show that these statements, if true, would




                                                 -6-
 Case 8:19-cv-01426-VMC-SPF Document 9 Filed 06/21/19 Page 7 of 9 PageID 65



demonstrate that Defendant intended to discriminate against Plaintiff because of her race.

Accordingly, Count V of Plaintiff’s Complaint should be dismissed.

       b. Retaliation

       To establish a prima facie case of retaliation under 42 U.S.C. § 1981, a plaintiff must plead

factual, non-conclusory, allegations to demonstrate that: (1) she engaged in statutorily protected

activity; (2) she suffered a materially adverse action; and, (3) the materially adverse action was

caused by her engaging in protected activity. Crawford v. Carrol, 529 F.3d 961, 970 (11th Cir.

2008)). A claim brought under § 1981 has the same requirements of proof and employs the same

analytical framework as a Title VII claim. Butler v. Alabama Department of Transportation, 536

F.3d 1209, 1214 (11th Cir. 2008).

       In order for a plaintiff's actions to be a protected activity the plaintiff must show both that

she believed in good faith that her employer was "engaged in unlawful employment practices,"

and that her "belief was objectively reasonable in light of the facts and record presented." Bryant

v. U.S. Steel Corp., 428 Fed. Appx. 895, 898 (11th Cir. 2011). "The 'opposition' must be made

know[n] to the employer in the form of a complaint or some overt rejection of what the employee

believes to be an illegal discriminatory practice." Wiggins v. Atlantech Distribution, Inc., No. 8:15-

cv-02478-EAK-TBM (M.D. Fla., 2016) (M.D. Fla., July 20, 2016)(citing Chandler v. Infinity Ins.

Grp., No. 2:12-cv-2870-TMP, 2014 WL 2547826, at *12 (N.D. Ala. June 4, 2014). As the Middle

District has stated, “not every act by an employee in opposition to racial discrimination is

protected. The opposition must be directed at an unlawful employment practice of an employer,

not an act of discrimination by a private individual." Id. citing Silver v. KCA. Inc., 586 F.2d 138,

141 (9th Cir, 1978)).




                                                 -7-
 Case 8:19-cv-01426-VMC-SPF Document 9 Filed 06/21/19 Page 8 of 9 PageID 66



       In the present case, Plaintiff makes conclusory allegations that she “frequently engaged in

protected activity under Section 1981 by opposing Defendant’s discriminatory conduct,” (DE 1 at

¶ 65), and that “Defendant retaliated against Plaintiff for engaging in protected activity under

Section 1981 when Defendant subjected Plaintiff to different terms and conditions of employment

and terminated her employment.” (DE 1 at ¶ 66). Such conclusory allegations, however, do not

meet the pleading requirements of Fed. R. Civ. P. 8. As set forth under the case law cited above,

Plaintiff is required to allege facts which, if true, would show that she is entitled to relief under 42

U.S.C. § 1981. Indeed, Plaintiff does not make any allegations that would otherwise show that her

“opposition” was “made know[n] to the employer in the form of a complaint or some overt

rejection of what the employee believes to be an illegal discriminatory practice." In fact, Plaintiff

does not make any mention whatsoever that Defendant even knew that Plaintiff subjectively

believed she had been discriminated against and made that fact known to her employer. Based on

the foregoing, Plaintiff has failed to make out a claim of retaliation under 42 U.S.C. § 1981 and

Count VI should be dismissed pursuant to Fed. R. Civ. P. 8 and 12(b)(6).

                                               ANDERSON LAW GROUP


                                               /s/ Daniel W. Anderson
                                               Daniel W. Anderson, Esq.
                                               FBN: 490873
                                               13577 Feather Sound Drive, Suite 500
                                               Clearwater, FL 33762
                                               Telephone: (727) 329-1999
                                               Facsimile: (727) 329-1499
                                               Email: danderson@floridalawpartners.com
                                               Email: eserve@floridalawpartners.com
                                               Attorneys for Defendant




                                                  -8-
 Case 8:19-cv-01426-VMC-SPF Document 9 Filed 06/21/19 Page 9 of 9 PageID 67




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 21st day of June, 2019, I caused the foregoing to be
electronically filed with CM/ECF, which will provide electronic notice of such filing to all counsel
of record.

       Patrick K. Elliott, Esq.
       100 S. Ashley Drive, Suite 600
       Tampa, FL 33602
       elliottp@employmentandconsumerlaw.com
       murrayd@employmentandconsumerlaw.com


                                              /s/ Daniel W. Anderson
                                              Daniel W. Anderson, Esq.
                                              FBN: 490873




                                                -9-
